Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 1 of 14 Page ID #:3258




     1 GLANCY PRONGAY & MURRAY LLP
       LIONEL Z. GLANCY (#134180)
     2
       PETER A. BINKOW (#173848)
     3 ROBERT V. PRONGAY (#270796)
       JASON L. KRAJCER (#234235)
     4
       LEANNE H. SOLISH (#280297)
     5 1925 Century Park East, Suite 2100
       Los Angeles, CA 90067
     6
       Telephone: (310) 201-9150
     7 Facsimile: (310) 201-9160
       Email: lglancy@glancylaw.com
     8
     9 Counsel for Lead Plaintiff Joe Cammarata
       and Lead Counsel for the Class
    10
    11                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
    12
        TREVOR MILD, Individually               Case No.: 2:18-cv-04231-RGK-JEM
    13 and on Behalf of All Others Similarly
    14 Situated,                               DECLARATION OF LEANNE H.
                                               SOLISH IN SUPPORT OF LEAD
    15                      Plaintiff,         PLAINTIFF’S UNOPPOSED MOTION
    16                                         FOR (I) PRELIMINARY APPROVAL
                     v.                        OF CLASS ACTION SETTLEMENT,
    17                                         (II) CERTIFICATION OF THE
    18 PPG INDUSTRIES, INC.,                   SETTLEMENT CLASS, AND
        MICHAEL H. MCGARRY,                    (III) APPROVAL OF NOTICE TO
    19 VINCENT J. MORALES, and                 THE SETTLEMENT CLASS
    20 MARK C. KELLY,
                                                Date: July 1, 2019
    21                      Defendants.         Time: 9:00 a.m.
    22                                          Crtm.: 850
                                                Judge: Hon. R. Gary Klausner
    23
    24
    25
    26
    27
    28

                               DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 2 of 14 Page ID #:3259




     1        I, Leanne H. Solish, hereby declare and state as follows:
     2        1.     I am an attorney admitted to practice before this Court.       I am an
     3 associate with the law firm of Glancy Prongay & Murray LLP, the Court-appointed
     4 Lead Counsel1 for Lead Plaintiff and the proposed Settlement Class. I have personal
     5 knowledge of the facts set forth herein and if called upon to testify thereto, I could
     6 and would do so. I submit this declaration, together with the attached exhibits, in
     7 support of Lead Plaintiff’s Unopposed Motion for (I) Preliminary Approval of Class
     8 Action Settlement, (II) Certification of the Settlement Class, and (III) Approval of
     9 Notice to the Settlement Class.
    10 I.     HISTORY OF THE LITIGATION AND DISCOVERY
    11        2.     The above-captioned action (the “Action”) was filed on May 20, 2018.
    12 D.E. 1.
    13        3.     By Order dated August 27, 2018, the Court appointed Joe Cammarata
    14 to serve as Lead Plaintiff in the Action, and approved his selection of Glancy
    15 Prongay & Murray LLP as Lead Counsel for the putative class. D.E. 44.
    16        4.     On September 21, 2018, Lead Plaintiff filed and served his Amended
    17 Class Action Complaint for Violations of the Federal Securities Laws (the
    18 “Complaint”) asserting claims against: (a) defendants PPG Industries, Inc. (“PPG”)
    19 and Mark C. Kelly (“Kelly”) under Section 10(b) of the Securities Exchange Act of
    20 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder; and (b)
    21 defendants Michael H. McGarry, Vincent J. Morales, and Kelly under Section 20(a)
    22 of the Exchange Act.2 D.E. 51. Among other things, the Complaint alleges that
    23
    24   1
         Unless otherwise defined, all capitalized terms have the same meaning as set forth
    25 in the Stipulation and Agreement of Settlement (“Stipulation”) attached hereto as
       Exhibit 1.
    26
       2
         The term “PPG Defendants” refers collectively to defendants PPG, McGarry and
    27 Morales, and the term “Defendants” refers collectively to the PPG Defendants and
    28

                                                1
                                  DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 3 of 14 Page ID #:3260




     1 violations of PPG’s accounting policies and procedures caused material
     2 misstatements in PPG’s financial reporting. The Complaint further alleged that the
     3 price of PPG’s common stock was artificially inflated as a result of Defendants’
     4 allegedly false and misleading statements, and declined when the truth was revealed.
     5        5.     In preparation for filing the Complaint, Lead Counsel conducted an
     6 extensive investigation into PPG and the allegations. This investigation included,
     7 among other things: (i) an in-depth review and analysis of (a) PPG’s Securities and
     8 Exchange Commission filings, press releases, investor conferences calls, and other
     9 public statements, (b) publicly available documents, announcements, and news
    10 articles concerning PPG, and (c) research reports prepared by securities and
    11 financial analysts regarding PPG; (ii) interviews with numerous former employees
    12 and other potential witnesses with relevant information; and (iii) consultations with
    13 accounting, loss causation and damages experts.
    14        6.     On October 5, 2018, the PPG Defendants and Defendant Kelly each
    15 filed a motion to dismiss the Complaint. D.E. 52-53. On October 22, 2018, Lead
    16 Plaintiff filed his papers in opposition and, on November 5, 2018, the PPG
    17 Defendants and Defendant Kelly filed reply papers. D.E. 57-60. On December 21,
    18 2018, the Court entered its Order denying Defendants’ motions to dismiss the
    19 Complaint. D.E. 62.
    20        7.     On January 4, 2019, the PPG Defendants and Defendant Kelly each
    21 filed answers to the Complaint. D.E. 63-64.
    22        8.     With the automatic stay of discovery imposed by the Private Securities
    23 Litigation Reform Act of 1995 (“PSLRA”) having been lifted following the denial
    24 of the motions of dismiss, the Parties exchanged initial disclosures on January 25,
    25 2019, and thereafter commenced fact discovery.         On February 1, 2019, Lead
    26
    27 defendant Kelly.
    28

                                                2
                                  DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 4 of 14 Page ID #:3261




     1 Plaintiff served document requests on Defendants, and on that same day, Defendant
     2 Kelly served document requests on the PPG Defendants.
     3        9.     On February 4, 2019, the Court held a scheduling conference.            A
     4 Scheduling Order was entered that same day. D.E. 66. Pursuant to that Scheduling
     5 Order, Plaintiffs were required to file a motion for class certification by March 10,
     6 2019 (i.e., within 34 days of the scheduling conference). The Scheduling Order also
     7 set a discovery cut-off date of July 31, 2019 and a trial date of October 29, 2019.
     8        10.    On February 12, 2019, Defendant Kelly served document requests on
     9 Lead Plaintiff.    On February 13, 2019, the PPG Defendants served document
    10 requests on Lead Plaintiff and separately on Defendant Kelly.
    11        11.    Pursuant to the document requests, the PPG Defendants and Defendant
    12 Kelly produced approximately 2.2 million pages of documents of which Lead
    13 Counsel, along with their accounting experts, conducted a targeted review and
    14 analysis. Lead Plaintiff produced approximately 14,000 pages of documents to the
    15 Defendants.       Throughout March and April 2019, the Parties exchanged
    16 correspondence concerning a number of outstanding discovery disputes in relation
    17 to the Parties’ documents requests, and the Parties conducted a meet and confer
    18 concerning certain of these disputes on April 8, 2019. The Parties’ discussions on
    19 these issues were ongoing at the time of settlement.
    20        12.    On February 27, 2019, the Parties filed a stipulation to continue the
    21 hearing on Plaintiffs’ forthcoming motion for class certification in order to allow the
    22 Parties to conduct a mediation before former United States District Judge Layn R.
    23 Phillips. See D.E. 69. The stipulation, however, proposed that the briefing schedule
    24 set forth in the Scheduling Order be maintained. Id. On March 5, 2019, the Court
    25 approved the stipulation. D.E. 72.
    26        13.    On March 4, 2019, Defendant Kelly served interrogatories on the PPG
    27 Defendants, to which the PPG Defendants served responses. On March 20, 2019,
    28 Lead Plaintiff served requests for admission on Defendant PPG.

                                                 3
                                   DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 5 of 14 Page ID #:3262




     1        14.   On February 28, 2019, the Parties filed a Stipulation and [Proposed]
     2 Protective Order Governing the Production, Exchange, and Filing of Confidential
     3 Material. D.E. 70. On March 25, 2019, the Court entered and so-ordered this
     4 protective order. D.E. 78 (the “Protective Order”).
     5        15.   On March 8, 2019, Lead Plaintiff filed his motion for class
     6 certification, together with the expert report of Dr. David Tabak of NERA Economic
     7 Consulting, regarding market efficiency. Defendants deposed Lead Plaintiff and Dr.
     8 Tabak on March 19, 2019 and March 27, 2019, respectively. On April 1, 2019, the
     9 PPG Defendants filed their opposition to class certification, to which Defendant
    10 Kelly filed a notice of joinder.      With their opposition, the PPG Defendants
    11 submitted the expert report of Dr. Paul Zurek of Cornerstone Research, whom Lead
    12 Plaintiff deposed on April 4, 2019. On April 8, 2019, Lead Plaintiff filed his reply
    13 in support of his motion for class certification, together with the rebuttal expert
    14 report of Dr. Tabak.
    15        16.   In connection with the class certification briefing, both sides submitted
    16 a substantial volume of materials under seal pursuant to the terms of the Protective
    17 Order and the Local Rules of this Court. See D.E. 82; D.E. 83; D.E. 84; D.E. 94;
    18 D.E. 95; D.E. 96; D.E. 102; D.E. 103; D.E. 104; D.E. 105; D.E. 106; D.E. 107.;
    19 D.E. 110; D.E. 111. The Court granted these applications, holding that the Parties
    20 had demonstrated good cause and compelling reasons for the materials to be
    21 maintained under seal. See D.E. 101; D.E. 109.
    22 II.    MEDIATION AND SETTLEMENT
    23        17.   On April 22, 2019, Lead Counsel and Defendants’ Counsel met with
    24 former United States District Court Judge Layn R. Phillips, a highly experienced,
    25 neutral mediator, who presided over a full-day mediation between the Parties in
    26 New York. In advance of the mediation session, the Parties each submitted and
    27 exchanged detailed mediation statements and exhibits, which addressed, among
    28 other things, issues related to liability, loss causation and damages. The session

                                                4
                                  DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 6 of 14 Page ID #:3263




     1 ended without an agreement to settle. However, Judge Phillips informed the Parties
     2 that he would be making a mediator’s proposal.
     3         18.    Shortly    thereafter,   Judge    Phillips    presented    a   mediator’s
     4 recommendation that the Action be settled for $25,000,000. He also undertook to
     5 conduct further discussions with the Parties. The Parties thereafter accepted the
     6 mediator’s proposal, which was memorialized in a term sheet (the “Term Sheet”)
     7 executed on May 8, 2019. The Term Sheet sets forth, among other things, the
     8 Parties’ agreement to settle and release all claims asserted against Defendants in the
     9 Action in return for a cash payment by or on behalf of Defendants of $25,000,000
    10 for the benefit of the Settlement Class, subject to certain terms and conditions and
    11 the execution of a customary “long form” stipulation and agreement of settlement
    12 and related papers.
    13         19.    On June1, 2019, the Parties executed the Stipulation. Under the terms
    14 of the Settlement, the Parties agreed, subject to Court approval, to certification of a
    15 Settlement Class defined as: as all persons and entities who or which purchased or
    16 otherwise acquired PPG common stock between January 19, 2017 through May 10,
    17 2018, inclusive, and who were damaged thereby. Id., ¶1(rr).3
    18         20.    Under the terms of the proposed Settlement, the Parties have agreed
    19 that Lead Plaintiff and each of the other Settlement Class Members shall waive and
    20 release each and every Released Plaintiffs’ Claim (including Unknown Claims)
    21
         3
    22     Excluded from the Settlement Class are Defendants; members of the Immediate
         Family of each of the Individual Defendants; the current or former Officers and/or
    23   directors of PPG; any person, firm, trust, corporation, Officer, director or other
    24   individual or entity in which any Defendant has a controlling interest or which is
         related to or affiliated with any of the Defendants; and the legal representatives,
    25   agents, affiliates, heirs, successors-in-interest or assigns of any such excluded party.
    26   Also excluded from the Settlement Class are any persons and entities who or which
         exclude themselves by submitting a request for exclusion that is accepted by the
    27   Court. Stipulation ¶1(rr).
    28

                                                  5
                                    DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 7 of 14 Page ID #:3264




     1 against the Defendants and the other Defendants’ Releasees in exchange for a
     2 payment by or on behalf of Defendants of $25,000,000 in cash, as set forth in
     3 greater detail in paragraphs 4-8 of the Stipulation.
     4         21.   The Released Plaintiffs’ Claims are defined in the Stipulation (see
     5 Stipulation, ¶ 1(mm)) as any and all claims, rights, duties, controversies, obligations,
     6 demands, actions, debts, sums of money, suits, contracts, agreements, promises,
     7 damages, losses, judgments, liabilities, allegations, arguments, and causes of action
     8 of every nature and description, whether known claims or Unknown Claims,
     9 whether arising under federal, state, local, common, statutory, administrative, or
    10 foreign law, or any other law, rule, or regulation, at law or in equity, whether class
    11 or individual in nature, whether fixed or contingent, whether accrued or unaccrued,
    12 whether liquidated or unliquidated, whether matured or unmatured, that were: (i)
    13 made in the Action; or (ii) could have been asserted in any forum and that arise out
    14 of or are based upon the allegations, transactions, facts, matters or occurrences,
    15 representations or omissions involved, set forth, or referred to in the Complaint and
    16 that relate to the purchase, acquisition, and sale of PPG common stock during the
    17 Settlement Class Period. Released Plaintiffs’ Claims do not include: (i) any claims
    18 relating to the enforcement of the Settlement; and (ii) any claims of any person or
    19 entity who or which submits a request for exclusion that is accepted by the Court.
    20         22.   Defendants’ Releasees are defined in the Stipulation (see Stipulation,
    21 ¶ 1(m)) as Defendants, their current and former officers, directors, agents, parents,
    22 spouses, heirs, executors, representatives, trustees, auditors, affiliates, subsidiaries,
    23 successors, predecessors, assigns, assignees, employees, attorneys, insurers,
    24 reinsurers, and any person or entity who claims by, through, or on behalf of
    25 Defendants, in their capacities as such.
    26         23.   Based upon their investigation, prosecution, and mediation of the case,
    27 Lead Plaintiff and Lead Counsel have concluded that the Settlement is fair,
    28

                                                 6
                                   DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 8 of 14 Page ID #:3265




     1 reasonable, and adequate to Lead Plaintiff and the other members of the Settlement
     2 Class, and in their best interests.
     3         24.   Indeed, the Settlement is well within the range of reasonableness under
     4 the circumstances to warrant preliminary approval of the Settlement and the
     5 issuance of notice to the Settlement Class. Here, Lead Plaintiff alleged that Class
     6 members suffered losses following two partial corrective disclosures: one on April
     7 19, 2018 and one on May 10, 2018. Lead Plaintiff’s damages expert estimates that
     8 if Lead Plaintiff had fully prevailed in each of his claims at both summary judgment
     9 and after a jury trial, if the Court certified the same class period as the Settlement
    10 Class Period, and if the Court and jury fully accepted Lead Plaintiff’s loss causation
    11 and damages arguments, with no disaggregation for potentially confounding
    12 information on the days of the stock price drops—i.e., Lead Plaintiff’s best case
    13 scenario – the total maximum damages would be approximately $428.2 million.
    14 Thus, the $25 million Settlement Amount represents approximately 5.8% of the total
    15 maximum damages potentially available in this Action. In comparison, the median
    16 recovery in securities class actions in 2018 was approximately 2.6% of estimated
    17 damages, and for similar actions with damages estimated between $400-$599
    18 million, the median recovery was 1.8% of estimated damages. See Ex. 3 attached
    19 hereto (Stefan Boettrich and Svetlana Starykh, Recent Trends in Securities Class
    20 Action Litigation: 2018 Full-Year Review (NERA Jan. 29, 2019) at p. 36, Fig. 28
    21 and p. 35, Fig. 27.
    22         25.   Furthermore, Defendants raised a number of arguments concerning loss
    23 causation and damages at mediation, which had the potential of substantially
    24 reducing Plaintiff’s recoverable damages. For example, if Lead Plaintiff failed to
    25 establish loss causation with respect to the April 19, 2018 disclosure, Lead
    26 Plaintiff’s estimated damages would be $310.4 million, which equates to a recovery
    27 of 8.1%.      In their opposition to class certification, Defendants also raised an
    28 argument in relation to the May 10, 2018 corrective disclosure concerning the speed

                                                 7
                                   DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 9 of 14 Page ID #:3266




     1 of a price adjustment in an efficient market. If that argument were to be accepted by
     2 the Court and jury, it had the potential to drastically reduce the Class’s recoverable
     3 damages. According to Lead Plaintiff’s damages expert, if Lead Plaintiff failed to
     4 establish loss causation with respect to the April 19, 2018 disclosure and the Court
     5 and/or jury fully accepted Defendants’ arguments concerning the speed of the price
     6 adjustment in connection with the May 10, 2018 disclosure, the maximum
     7 recoverable damages would be between approximately $17 million and $30.5
     8 million. Under this scenario, the settlement would represent between 82% and
     9 147% of recoverable damages.
    10 III.    SUMMARY OF THE NOTICE AND PLAN OF ALLOCATION
    11         A.     The Plan of Allocation
    12         26.    The proposed Plan of Allocation is detailed in the long-form Notice and
    13 incorporated by reference into the Stipulation. See Stipulation at ¶1(ff); Notice
    14 (attached as Exhibit A-1 to the Stipulation), at pp. 15-22. The Notice will be mailed
    15 to      Settlement      Class     Members,       will    be     posted      online     at
    16 www.PPGIndustriesSecuritiesLitigation.com (the “Settlement Website”), and is
    17 downloadable.
    18         27.    The proposed Plan of Allocation was drafted with the assistance of
    19 Lead Plaintiff’s damages consultant and is comparable to plans of allocation
    20 approved in numerous other securities class actions.4          The Plan of Allocation
    21
    22
    23   4
           The formula for determining each Claimant’s Recognized Claim is based on an
    24   out-of-pocket measure of damages consistent with the alleged violations of the
         Securities Exchange Act of 1934, as opposed to losses caused by market, industry,
    25   or Company-specific factors – or factors unrelated to the allegations – and takes into
    26   consideration when each Claimant purchased and/or sold PPG shares. Courts have
         repeatedly approved similar plans. See, e.g., In re Citigroup, Inc. Sec. Litig., 965 F.
    27   Supp. 2d 369, 386-87 (S.D.N.Y. 2013); In re Marsh ERISA Litig., 265 F.R.D. 128,
    28

                                                  8
                                    DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 10 of 14 Page ID
                                 #:3267



  1 allocates the Net Settlement Fund among Settlement Class Members who submit
  2 valid Claim Forms on a pro rata basis based on the amount of each Claimant’s
  3 Recognized Claim. The Net Settlement Fund consists of the $25 million Settlement
  4 Amount, plus accrued interest, after deduction of (i) any Taxes; (ii) any Notice and
  5 Administration Costs; (iii) any Litigation Expenses awarded by the Court (which
  6 may include reimbursement to Lead Plaintiff for his costs and expenses incurred in
  7 representing the Settlement Class); and (iv) any attorneys’ fees awarded by the
  8 Court. Id., at ¶1(z). Specifically, an Authorized Claimant’s pro rata share shall be
  9 the Authorized Claimant’s Recognized Claim divided by the total of Recognized
 10 Claims of all Authorized Claimants, multiplied by the total amount in the Net
 11 Settlement Fund.
 12        28.    The proposed Plan of Allocation reflects, and is based on, Lead
 13 Plaintiff’s allegation that the price of PPG common stock was artificially inflated
 14 during the period from January 19, 2017 and May 10, 2018, inclusive, due to
 15 Defendants’ alleged materially false and misleading statements.
 16        29.    The proposed Plan of Allocation is based on the premise that the
 17 decrease in the price of PPG common stock following the two corrective disclosures
 18 on April 19, 2018, and May 10, 2018 may be used to measure the alleged artificial
 19 inflation in the price of PPG common stock prior to this disclosure.
 20        30.    Additionally, JND Legal Administration (“JND”), the Claims
 21 Administrator selected by Lead Counsel subject to Court approval, will process
 22 claims under the guidance of Lead Counsel, allow Claimants an opportunity to cure
 23 any deficiencies in their Claims or request the Court to review a denial of their
 24 Claims, and, lastly, mail or wire Authorized Claimants their pro rata share of the
 25
 26
    145-46 (S.D.N.Y. 2010); In re AOL Time Warner, Inc. Securities and ERISA
 27 Litigation, 2006 WL 903236, at *17 (S.D.N.Y Apr. 6, 2006).
 28

                                             9
                               DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 11 of 14 Page ID
                                 #:3268



  1 Net Settlement Fund (per the Plan of Allocation), after Court-approval. JND has
  2 substantial experience serving as the claims administrator in securities class action
  3 cases and was selected by Lead Counsel following a request for proposal process in
  4 which JND was the low bidder. See Ex. 4 attached hereto (JND resume).
  5          B.    The Notice Program
  6          31.   In accordance with the terms of the proposed Preliminary Approval
  7 Order, attached as Exhibit A to the Stipulation filed herewith, Lead Counsel will
  8 cause the Claims Administrator to mail, by first-class mail, individual copies of the
  9 Notice and Claim Form (together the “Notice Packet”) to all Settlement Class
 10 Members who can be identified through reasonable effort, as well as brokerage
 11 firms and other nominees who regularly act as nominees for beneficial purchasers of
 12 stock.
 13          32.   Contemporaneously with the mailing of the Notice Packet, Lead
 14 Counsel will cause the Claims Administrator to post downloadable copies of the
 15 Notice and Claim Form the Settlement Website.            Upon request, the Claims
 16 Administrator will also mail copies of the Notice and/or Claim Form to Settlement
 17 Class Members.
 18          33.   Additionally, no more than ten (10) business days after the Notice
 19 Packet is mailed, the Summary Notice will be published once in Investor’s Business
 20 Daily and transmitted once over the PR Newswire.
 21          34.   Courts routinely find that these methods of notice are sufficient, and
 22 Lead Counsel believes that this method of notice provides Settlement Class
 23 Members with a full and fair opportunity to consider the proposed Settlement.
 24          C.    The Contents Of The Notice
 25          35.   The proposed notice program informs Settlement Class Members of the
 26 claims alleged in the Action, the terms of the Settlement, and their rights as
 27 Settlement Class Members to opt out or object to the Settlement, or otherwise object
 28 to the Plan of Allocation and/or the proposed request for attorneys’ fees and

                                              10
                                DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 12 of 14 Page ID
                                 #:3269



  1 reimbursement of Litigation Expenses. Specifically, the proposed notice sets forth:
  2 (i) the nature of the action (see Notice at pp. 2, 6-8); (ii) the Settlement Class
  3 definition (see Notice at pp. 1, 9, Summary Notice at p. 1); (iii) a description of the
  4 claims and defenses at issue (see Notice at pp. 6-8); (iv) the ability of Settlement
  5 Class Members to enter an appearance through counsel (see Notice at p. 26); (v) the
  6 Settlement Class Member’s ability to be excluded from the Settlement Class and the
  7 process for exclusion (see Notice at p. 23-24, Summary Notice at p. 2); and (vi) the
  8 binding effect of a class judgment (see Notice at pp. 5, 11-14, Summary Notice at p.
  9 2).
 10         36.   Additionally, the notice program satisfies the requirements of the
 11 PSLRA, 15 U.S.C. § 78u-4(a)(7), by setting forth in plain, easily understandable
 12 language: (i) a cover page summarizing the information in the Notice (see Notice at
 13 pp. 1-5); (ii) a statement of plaintiff recovery, and the estimated recovery per
 14 damaged share (see Notice at pp. 2-3, 14-22); (iii) a statement of potential outcomes
 15 of case (see Notice at pp. 9-10); (iv) a statement of attorneys’ fees or costs sought
 16 (see Notice at pp. 3, 22); (v) identification of lawyers’ representatives (see Notice at
 17 pp. 3, 24, 27); and (vi) reasons for settlement (see Notice at pp. 3-4, 9-10).
 18         37.   Further, the Notice includes a description of the Plan of Allocation, and
 19 states that Lead Counsel intend to seek up: (i) to 27% of the Settlement Fund for
 20 attorneys’ fees; and (ii) up to $735,000 for reimbursement of out-of-pocket litigation
 21 expenses, which may include reimbursement of Lead Plaintiff’s costs and expenses,
 22 all to be paid from (and out of) the Settlement Fund. And finally, the notice
 23 program will provide clear information about the date, time, and location of the
 24 Settlement Hearing and the process for submitting an objection to the Settlement
 25 and other relief to be requested by Lead Plaintiff and Lead Counsel. See Notice at
 26 pp. 4-5, 24-26, Summary Notice at p. 2.
 27
 28

                                              11
                                DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 13 of 14 Page ID
                                 #:3270



  1 IV.    LIST OF EXHIBITS
  2        38.    Attached hereto as Exhibit 1 is a true and correct copy of the
  3 Stipulation and Agreement of Settlement dated June 1, 2019. Annexed as exhibits
  4 to the Stipulation are:
  5              EXHIBIT                         DESCRIPTION
                    A             Preliminary Approval Order
  6
                   A-1            Notice
  7                A-2            Proof of Claim and Release Form
  8                A-3            Summary Notice
                    B             Final Judgment and Order
  9
 10        39.    Attached hereto as Exhibit 2 is a true and correct copy of the law firm
 11 resume of Glancy Prongay & Murray LLP.
 12      40. Attached hereto as Exhibit 3 is a true and correct copy of excerpts from
 13 a report by NERA Economic Consulting, Inc., entitled “Recent Trends in Securities
 14 Class Action Litigation: 2018 Full-Year Review.”
 15        41.    Attached hereto as Exhibit 4 is a true and correct copy of the resume of
 16 the proposed claims administrator, JND Legal Administration.
 17        I declare under the penalty of perjury under the laws of the United States of
 18 America that the foregoing is true and correct. Executed this 2nd day of June, 2019,
 19 in Los Angeles California.
 20
 21
                                           s/ Leanne H. Solish
 22
                                           Leanne H. Solish
 23
 24
 25
 26
 27
 28

                                             12
                               DECLARATION OF LEANNE H. SOLISH
Case 2:18-cv-04231-RGK-JEM Document 119 Filed 06/02/19 Page 14 of 14 Page ID
                                 #:3271



  1               PROOF OF SERVICE BY ELECTRONIC POSTING
  2        I, the undersigned say:
  3        I am not a party to the above case, and am over eighteen years old. On June 2,
  4 2019, I served true and correct copies of the foregoing document, by posting the

  5 document electronically to the ECF website of the United States District Court for the

  6 Central District of California, for receipt electronically by the parties listed on the

  7 Court’s Service List.

  8        I affirm under penalty of perjury under the laws of the United States of America
  9 that the foregoing is true and correct. Executed on June 2, 2019, at Los Angeles,

 10 California.

 11

 12                                               s/ Leanne H. Solish
 13
                                                  Leanne H. Solish

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
